Dooley, J.
¶ 1. Mother and father appeal from orders of .the Wind-ham Family Court relating to their daughter A.G., who was adjudicated a child in need of care and supervision. (CHINS) in 1999. Specifically, mother challenges .the family court’s decision to place A.G. in long-term foster care. Father appeals the court’s decision to terminate his residua,!, parental .rights. We affirm the family court’s decisions pertaining to both father and mother. .
¶ 2. State intervention through the Department of Social and Rehabilitation Services (SRS) became necessary in 1999. In July of that year, SRS filed a CHINS petition to protect seven-year-old A.G. from the effects of her mother’s binge, drinking, which sometimes left the child without proper supervision. Mother stipulated, to a CHINS adjudication. There were no allegations that mother physically abused A.G., however, and SRS did not seek to remove A.G. from mother’s care. .Mother’s I.Q. is within the. borderline range of intellectual function, and she suffers from epilepsy. In the past, she has chosen intimate male partners, including A.G.’s biological father, who abused her. Because of mother’s binge drinking, her poor choice of intimate *9male partners, and her consequent mental health problems, the initial SRS case plan required mother to avoid relationships with abusive men, to obtain counseling for alcohol dependence, and to engage in therapy for her mental health problems. The case plan also set forth counseling services for A.G.
¶ 8. In February 2000, the court issued a disposition order approving the case plan and recommending services for mother and A.G. Mother was arrested two weeks later, however, for disorderly conduct, and she ultimately spent ten days at the Vermont State Hospital for evaluation. SRS placed A.G. in foster care, where she has remained since.
¶ 4. A.G. has experienced the turmoil of two termination-of-parental-rights (TPR) proceedings. The first proceeding came in 2001 after SRS changed the case plan goal to termination of mother’s parental rights. At the time, mother’s relationship with the SRS caseworker and A.G.’s foster mother had deteriorated to a low point. Recognizing the poof relationship and its potential to harm A.G., the court issued a protective order, pending the contested TPR hearing, forbidding the foster mother or the caseworker from supervising visitation between mother and daughter.
¶ 5. In its August 2001 order denying the first request for termination, the court harshly criticized the agency for not complying with that protective order. It found that the caseworker had impeded visitation between A.G. and mother and placed “obstacles in the way of a continuing positive parent-child relationship between mother and child.” Noting that the caseworker’s actions came at a time when mother was “operating under serious mental and emotional disabilities,” the court found that certain agency actions were “not even consistent with the case plan of improving [mother’s] mental health.” The court moved sua sponte to hold SRS in contempt for violating the protective order. Prior to the scheduled contempt hearing, the agency remedied the problem by increasing visitation between A.G. and mother, and the court ruled that the contempt motion was moot.
¶ 6. As to mother, the court’s August 2001 order found that she “had made considerable progress in addressing the issues identified in the spring of 2000 as needing attention and the reasons that [A.G.] remained in SRS custody: alcohol abuse, mental health problems, and abusive relationships.” Mother sought and received treatment at the Brattleboro Retreat, and there was no sign that she had resumed drinking. The court also found that “[d]espite all of the problems [mother] has had, there is no evidence that she ever caused her child anything greater than indirect risk of harm.” Ultimately, the court *10concluded that mother should be afforded, more time to improve her situation, and the plan for reunificatidn should go forward.
¶ 7. In November 2001, father began seeking joint custody of A.G. and joint visits with mother. Father was npver considered a custodial resource for A.G. for a variety of reasons, including his repeated criminal behavior and unstable lifestyle. Mother initially acquiesced to joint visitation, but wanted to end the arrangement a month later because the visits were becoming unduly stressful. The stress escalated to violence during the 2001 Christmas holiday. Wanting more time with A.G., father went unannounced to mother’s home during her visit with A.G.- and banged repeatedly on mother’s door, shouting his demands for 'more visitation. Father’s conduct was frightening, and mother refused to open the door. Father eventually left, but A.G. was so shaken up that mother called the foster family to take A.G. to their home.
¶ 8. The situation further deteriorated in mid-February 2002 when father physically assaulted mother. Frightened for her safety, mother informed the foster parents and A.G. that she was leaving her apartment to go to a women’s crisis center. Unfortunately, father learned of mother’s location from some paperwork filed at the court, and, consequently, mother relocated to another crisis center two hours driving distance from A.G. Then, after father made threatening remarks to A.G.’s foster family, SRS moved A.G. to an undisclosed location with a new foster family. A.G. remained in hiding from February 26 to July 29, 2002. Only one visit between mother and A.G. appears to have occurred during that five-month period. Mother feared that father would find her new home so she did not want to tell SRS where she was living, and for reasons that are unclear, SRS would not divulge A.G.’s whereabouts to mother. Thus, throughout the summer of 2002, disputes between mother and the agency arose over whether visitation would take place and on what terms.
¶ 9. Meanwhile, mother’s life was stabilizing in her new location. Mother found part-time employment, and in May 2002, she secured an apartment. The caseworker wrote to mother that A.G. would be placed in her care thirty days after SRS approved the apartment she found in her new community. A Barre SRS employee inspected mother’s residence and approved it, but A.G. remained in the otherwise anonymous foster home until the end of July. The agency wanted Dr. Laurence Bart to conduct.an expert evaluation of mother before reunification. Mother eventually completed the evaluation with Dr. Bart although she would not allow him access to her medical history. *11Like the SRS caseworker from Barre, Dr. Bart inspected mother’s living arrangements and found them suitable for A.G.
¶ 10. After A.G. returned to her regular foster home at the end of July 2002, the distance between mother and A.G. made transportation arrangements difficult. Mother did not have a car, and traveling to see A.G. by bus involved a twelve-hour round trip to the child’s community. As a result, visitation again became a point of contention between mother and SRS officials. Their already difficult relationship was further aggravated by mother’s firm belief that the agency had no right to demand that she reveal details of her current circumstances — the name and address of her employer, her work schedule, or mental health records. In September 2002, the apparent standstill in the case led SRS to modify A.G.’s case plan goal to termination once again. SRS filed petition in furtherance of the plan in October.
¶ 11. In November 2002, Dr. Bart filed his report and opined that mother was ready to resume parenting A.G. He recommended that SRS return A.G. to mother’s care. After receiving Dr. Bart’s report, the agency did not withdraw its petition to terminate mother’s rights.
¶ 12. The court’s October 2003 order denying TPR found that, as to mother, no change of circumstances had occurred because her parenting ability had not deteriorated or stagnated. The court seemed sympathetic that mother “took steps to extricate herself from [father’s] violent presence, only to have her whereabouts revealed, either inadvertently by SRS or the relief from abuse court process.” But the court was also concerned that mother’s reluctance to share information with SRS was interfering with efforts to reunite her with A.G. SRS believed that “until there is verification, SRS can have little confidence in [mother’s] ability to parent [her] ten year old child.” The court also noted the close, loving and supportive relationship that existed between mother and A.G. despite long periods of separation, and, therefore, denied termination. On the other hand, the court found ample evidence to terminate father’s residual parental rights in A.G., and it did so in the order.
¶ 13. In November 2003, the court held a status conference to discuss the next steps in the case. The court did not want to sever A.G.’s bonds with mother, but it also did not want to disrupt the child from her present circumstances. The court informed the parties of its preferences so that SRS could consider them when developing a new case plan, and it suggested that mother think about moving back to the town in which A.G. was living to resume reunification efforts. Visitation was also discussed, and the court was informed that A.G. had spent a *12few overnight weekend visits with mother in mother’s new home. Mother’s attorney secured transportation funding for those visits on a temporary basis from the Vermont Defender General. The court and the parties also discussed making plans to facilitate a Christmas visit with mother in her home.
¶ 14. SR.S arranged to have A.G. spend her Christmas school vacation with mother at her home, but, at A.G.’s request, also arranged to have her return to her foster family for Christmas Eve and Day, returning to mother thereafter until January 2. Mother was unhappy that A.G. would return to the foster parents, but knew that it came at A.G.’s insistence. During the visit, mother began yelling at A.G. about returning to her foster family for Christmas. AG. tried to explain her decision, and mother told her she had been hypnotized. A.G. asked mother to stop and began crying. Mother called A.G. a crybaby. A.G. said she was scared and called her foster father to come and get her. Mother unplugged the phone and put it out of reach. A.G. attempted to leave the apartment and reach the neighbor who was also her emergency contact, but mother prevented her from leaving. A.G. pounded on the wall in a further attempt to contact the neighbors. When the police arrived, A.G. said she was relieved. Afterwards, AG.’s psychotherapist described AG.’s state of mind:
Despite love for her mother, she expresses great fear that she will be removed from the [foster] home and that her mother will be given custody. Whenever she has phone contact or visitation with her mother, or a court session that extends the possibility of reunification, she becomes extremely destabilized. This was particularly apparent after the recent court appearance as well as after the holiday visitation with her mother. Following the court appearance, A.G. experienced extreme symptoms of hypervigilance, anxiety, agitation, depressed mood, clinging to her foster parents and regressive play. According to her teacher, she cried frequently during school, needed numerous breaks to sit alone and had great difficulty concentrating. Similarly, after the tremendously difficult visit with her mother, A.G. was so distraught that I was asked to meet with her during my Christmas vacation, in order to help her calm down and stabilize again.
After being ridiculed, harassed and physically trapped by her mother, AG. expressed to me a mixture of hurt, anger, fear and despondency about her mother’s behavior. Again, *13she clearly stated that she wanted to be adopted by the [foster family] where she felt safe, accepted and far more peaceful.
¶ 15. SRS prepared and filed a new case plan, that recommended long-term foster care. At the permanency hearing held about thirty days later, the lawyer for AG., representing AG.’s position, indicated that she would not support the SRS recommendation of long-term foster care. She agreed that she supported the concept of long-term foster care with a permanent caregiver, but had concerns about visitation and possible reunification with the mother, particularly after the Christmas “debacle.” She further asserted that she would be filing a TPR petition on behalf of A.G. so that AG. could pursue adoption. The court adopted portions of the new SRS case plan at the permanency hearing, found that changed circumstances existed and approved the plan for long-term foster care.
¶ 16. Mother’s appeal seeks an order returning A.G. to her care. Mother argues that, considering the court’s findings that she was sober, employed, and had suitable housing, it was error to defer to SRS’s judgment that further verification of her situation was necessary. Moreover, mother argues that the court’s intent to provide A.G. with permanency cannot be achieved with long-term foster care. Father claims the court erred by terminating his rights, considering that he had always acted properly toward A.G.
¶ 17. CHINS proceedings are protective in nature and focus on the welfare of the child, the child’s safety and permanency being the paramount concern. 33 V.S.A. § 5501(a)(1) & (4); In re R.B., 152 Vt. 415,420, 566 A.2d 1310, 1312-13 (1989). Recognizing the child’s interest in being raised by his or her parents, the Legislature directed the separation of children from their families “only when necessary for [the child’s] welfare or in the interests of public safely.” 33 V.S.A. § 5501(a)(3); In re J.H., 156 Vt. 66, 71, 587 A.2d 1009, 1012 (1991). The statutory mechanism established to fulfill those objectives requires periodic review of the child’s circumstances, and allows for modification of the court approved goal for the child upon motion of a party. See 33 V.S.A. § 5528 (setting forth alternative dispositions for a child adjudicated CHINS); id. § 5531(a) (requiring permanency hearing every twelve months a child remains in custody). The court is permitted to consider modification of the court approved goal only upon a showing of a substantial and material change of circumstances. Id. § 5532; In re J.H., 156 Vt. at 71, 587 A.2d at 1012-13. The party seeking modification bears the burden of demonstrating the requisite change *14of circumstances, and must show how the proposed change serves the child’s best interests under the criteria of § 5540. In re L.S., 172 Vt. 549, 549-50, 772 A.2d 1077, 1078-79 (2001) (mem.). The decision on modification will be upheld if the findings are not clearly erroneous and the conclusions are supported by the findings. In re A.F., 160 Vt. 175, 178, 624 A.2d 867, 869 (1993).
I.
¶ 18. Mother claims the family court erred in approving long-term foster care. She asserts that the court erroneously found changed circumstances and that the court’s disposition does not provide A.G. with the stability and permanency required. We find that the court’s decision is adequately supported by the findings.
¶ 19. The decision of whether a substantial change of circumstances has occurred “is a matter within the sound discretion of the family court.” In re D.C., 168 Vt. 1, 5, 712 A.2d 902, 905 (1998). A substantial change of circumstances is most often found when a parent’s ability to care for a child has either deteriorated or stagnated. In re S.M., 163 Vt. 136, 139-40, 655 A.2d 726, 728 (1994). Stagnation is shown by no improvement or the lack of sufficient improvement over time. Id. at 139, 655 A.2d at 729. Thus, the “central question is whether ‘the improvement substantially conformed with the expectations at the time of the CHINS adjudication and with SRS’s case plan.’” Id. at 140, 655 A.2d at 729 (quoting In re D.B., 161 Vt. 217, 220, 635 A.2d 1207, 1210 (1993)).1
¶ 20. In its October 2003 order, the court found no change of circumstances as to mother and declined to terminate mother’s parental rights. The court relied upon Dr. Bart’s report in deciding to reject this second TPR petition. The court found, that A.G. and mother had a “close bond” and “related closely to each other.” The court further noted that her progress had not stagnated, but was nonetheless concerned about her “extreme reluctance to divulge information *15regarding her medical situation, alcohol addiction and employment.” On balance, the court concluded that mother’s lack of progress was partially due to father’s violent behavior and there was not a showing of a substantial change in circumstances to warrant termination.
¶21. In January 2004, the situation had changed, and the court found that mother’s behavior during the 2003 Christmas holiday and her continued refusal to provide information to SRS amounted to a substantial change of circumstances. Mother’s actions went well beyond the failure to meet expectations that we routinely find is sufficient to demonstrate changed circumstances to support a modification of a juvenile disposition order. First, the court noted that mother’s conduct during the December 2003 visit contributed to changed circumstances. Exactly when it was most critical for mother to build a loving relationship with A.G. leading to restoration of custody, she “ridiculed, harassed and physically trapped” A.G. to the point where A.G. was afraid for her personal safety. Most importantly, supported by the psychotherapist, A.G. informed SRS and the court for the first time that she did not want to visit her mother again and through her lawyer would seek termination of parental rights. Thus, the central finding of the termination decision — that A.G. and mother had a “close bond” and “related closely to each other” — was no longer true by the time of the permanency hearing.2
¶ 22. The second major factor for the court in finding changed circumstances was mother’s refusal to provide information to SRS. The case plan report outlined that SRS could not independently confirm that mother had participated in any part of her case plan in the previous year; it had no information on mother’s therapy, sobriety, parent counseling or work. The case plan information is entirely consistent with the October 2003 TPR decision. In that decision, the court notes the same lack of information, adding that “SRS rightly takes the view that until there is verification [of mother’s progress with sobriety or other treatment providers], SRS can have little confidence *16in her ability to parent this ten year old child.” The court relied upon a November 2002 report by Dr. Bart, but noted that mother “was obstructive because she would not reveal medical or other sources upon which Dr. Bart would generally rely.” Thus, the one-year-old Bart report was based only on his personal observation.
¶ 23. Mother’s conduct in December placed in doubt that she had controlled her mental health issues. By the time of the permanency hearing, the last information on mother’s circumstances was over a year old, and it was limited because mother prevented access to her treatment providers, if any, despite a direct order to provide access. Thus, the SRS case plan accurately stated that SRS had no first-hand information that mother had participated in any portion of her case plan in the last year, no information that she participated in therapy and made progress, no information that she remained clean and sober, no information that she engaged in parent education services, and no information that she worked and was self-sufficient. Mother’s failure to provide this information was in violation of the court’s order. If failure to meet expectations in the case plan can constitute changed circumstances for modification of a disposition order, as we have consistently held, then intentional refusal to provide the information to determine compliance with the case plan has the same consequence. The need to protect the well-being of the child demands the same response in both instances. The court’s finding of changed circumstances is not clearly erroneous.3
¶ 24. Mother argues that the court misunderstood long-term foster care and erroneously relied on it as a solution that would provide AG. with permanency. We conclude that the court’s decision on long-term foster care fully complies with § 5531(d)(4). Before ordering long-term foster care, the statute requires the court to find “a compelling *17reason that it is not in the child's best interests to return home, to have residual parental rights terminated and be released for adoption or placed with a fit and willing relative or legal guardian.” 33 V.S.A. § 5531(d)(4). The juvenile court rejected termination to protect a once strong bond between mother and A.G. The court then determined that, without mother’s cooperation concerning her treatment and employment, and considering A.G.’s desire to have no contact with mother after the December visit, it would not return A.G. to mother’s home. The court concluded that the only option that would provide A.G. with a stable living situation and not permanently sever her bonds with mother was the long-term foster care recommended in the SRS report. This conclusion is supported by the trial court’s findings, and we will not disturb it.
¶ 25. The dissent argues that the family court made a further error in not considering other permanency options, specifically legal guardianship, before ordering long-term foster care. Mother did not raise this claim in the family court or in this Court and, therefore, she waived this argument. See Fournier v. Fournier, 169 Vt. 600, 604, 738 A.2d 98, 103 (1999) (mem.) (holding that mother’s failure to raise issue in family court waived argument that the court visitation order was invalid because court did not explicitly consider each factor enumerated in 15 V.S.A. § 665). In any event, we find no error.
¶ 26. The case plan filed by SRS, and adopted by the trial court, addressed other permanency options, including placement with other relatives. SRS investigated both mother’s sister and father’s sister as possible relatives with whom A.G. might be placed and concluded that neither option was feasible. Both sisters live out of state, and a move would require A.G. to be far from both mother and her current foster family. The dissent argues that the court should also have considered the possibility of legal guardianship with A.G.’s present foster family. We do not believe that the family court has an obligation to investigate every available legal guardian. Specifically, the court was not required to discuss guardianship by the foster parents, especially where the record is void of evidence that any party or the foster parents themselves raised guardianship of A.G. as a possibility. SRS fulfilled its required administrative evaluation under 33 V.S.A. § 5531(d), and it was within the court’s discretion to accept SRS’s findings and conclude that permanent long-term foster care was in A.G.’s best interest.
¶ 27. Mother suggests that the court improperly deferred to SRS, and at the same time, ordered that A.G. remain in Brattleboro, an order beyond its power because SRS, as custodian, could move the *18child if it wished. The court was reviewing the permanency plan developed by SRS under 33 Y.S.A. § 5531(d), and, as such, the plan’s starting point represented the agency’s views. The court explained its decision in detail, including specific reasons why it rejected further visitation and reunification efforts. The court declined to order that A.G. be moved out of Brattleboro to a custodial arrangement closer to mother, as she urged. On the other hand, the court did not order SRS to keep A.G. in Brattleboro, and there is no indication that the court was unaware that, as custodian, SRS could move the child to another foster family. We see no abuse of the court’s discretion.
II.
¶ 28. Father’s appeal presents far less complex factual and legal issues. The court’s findings describe father as a man who persistently resorts to combative and violent behavior toward women and authority figures when he does not get his way. The court’s order explains that father’s violent and threatening conduct was so egregious that the SRS caseworker, assigned after the August 2001 order, was forced to cease her involvement in the proceeding because she had developed acute stress disorder. The court found that father did not play a constructive role in A.G.’s life and that his “ability to act in the role of a parent on any level has seriously deteriorated.” The court concluded that severing the ties between A.G. and father was in the child’s best interests.
¶ 29. Father argues that his aggressive and sometimes violent behavior towards individuals involved in this proceeding was never directed at A.G. and that he has generally acted appropriately with her during visits. The court’s findings detail years of instability, criminal behavior, alcohol abuse, and violence on father’s part. Father terrorized mother and A.G.’s foster family, causing the child’s five-month separation from the people at the center of her life. The court found that A.G. became depressed during the five-month separation. The record bears out the court’s finding that father’s conduct was detrimental to A.G., and that it was unlikely he could serve as a parental resource in the future. Father has not demonstrated error or an abuse of the court’s discretion in severing A.G.’s ties with father. The court’s decision as to father is, therefore, affirmed.
The court’s October 2008 order terminating father’s residual parental rights and denying termination of mother’s residual parental *19rights is affirmed. The order of January SO, 200k approving long-term foster care is also affirmed.

 The dissent argues that the relevant precedent is In re DM., 2004 VT 41, 176 Vt. 639, 852 A.2d 588 (mem.), and that it stands for the proposition that the case plan is not a “mere checklist” that a parent must satisfy to regain custody. DM. was, however, a case in exactly the opposite posture from this one, where the mother was arguing that termination was inappropriate because she “followed the case plan and cooperated with service providers.” 2004 VT 41, ¶ 7. It did not change the law that failure to follow the case plan could constitute changed circumstances for purposes of disposition order modification.


 In arguing that there were no changed circumstances as a matter of law, the dissent largely ignores A.G.’s change of attitude and position. Thus, the dissent argues “that A.G. and mother have demonstrated a close, loving, and appropriate relationship” and later on that “another termination proceeding would further aggravate A.G.’s present uncertainty about her future.” Post, ¶¶ 41, 46. The record is clear that A.G. is uncertain about her future because she fears that she will be forced to reunite with her mother, and she intended to bring another termination petition to eliminate that uncertainty. In short, the “close, loving, and appropriate relationship” had disappeared as a result of mother’s misconduct.


 The dissent characterizes the court’s earlier acceptance of a reunification goal, despite mother’s refusal to provide the ordered information, as a form of res judicata that prevents it from relying on the refusal to provide information as a factor showing changed circumstances. In essence, the dissent’s position is that mother’s refusal to allow access to information that demonstrates compliance with the case plan had matured into a right to permanently refuse access to information. Thus, under the dissent’s theory, the juvenile court had reached the point where it was required to make important decisions bearing on the best interest of A.G. without the critical information necessary to make responsible decisions. We disagree, especially in the context presented here, where mother’s behavior during the Christmas home visitation raised significant doubt about her mental stability.